Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 25 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to a computer program product which when interpreted according to a broadest reasonable interpretation in light of the specification includes embodiments which do not fall within the four statutory categories.  The claimed “computer program product” could be interpreted to be embodied as software per se or software instructions propagated within a transport medium which is a propagating signal.  Both of these embodiments fall outside the four statutory categories of patent eligible subject matter.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 9, 14-16, 18-20 and 24-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Azuolas et al. (US 2020/0162796).

Regarding claim 1, 24 and 25, Azuolas discloses a method of transmitting medical imaging data (Events of activities for which the live stream system may be used includes medical or scientific procedures, see [0010]), the method comprising:
generating a first video stream based on imaging data generated by an imaging device (See [0078] [0226] a broadcaster device can capture content via a camera), wherein the first video stream comprises a first bitrate (See [0100] receiving a livestream from a given broadcaster client and providing copies of the livestream to one or more viewer client devices. See for example server receives RTMP stream from the first broadcaster live stream [0106]; See [0120] [0126] generating adaptive bitrate copies of the livestream with different qualities of service.  See [0147] uploading process results in different resolution copies to facilitate adaptive bitrate replay for one or more viewers.  See [0156] For example, the broadcaster's live stream may be transcoded to provide 720p, 360p and 240p different resolution copies of the live stream. See also [0170]  this provides for adaptive bit rate streaming in that, from time to time, the viewer client device may select a different resolution/different bitrate copy of the live stream from the list of copies in the HLS playlist based on changes in the available bandwidth (e.g., quality of connection));
generating a second video stream based on the imaging data, wherein the second video stream comprises a second bitrate lower than the first bitrate(See the similar sections cited above [0156] For example, the broadcaster's live stream may be transcoded to provide 720p, 360p and 240p different resolution copies of the live stream. See also [0170] this provides for adaptive bit rate streaming in that, from time to time, the viewer client device may select a different resolution/different bitrate copy of the live stream from the list of copies in the HLS playlist based on changes in the available bandwidth (e.g., quality of connection));
transmitting the first video stream for consumption by a first device (See [0084] the broadcast client providing a live stream for multiple viewers; see [0085] copies of the livestream as transmitted to viewers using adaptive bitrate protocols; See [0126] “Thus, multiple live stream transmission formats, protocols, and access endpoints are contemplated for different types and numbers of viewers that may receive copies of broadcasters' live streams at different bitrates and with different qualities of service” ); and
concurrently transmitting the second video stream for consumption by a second device (See [0128] “all HLS viewers receiving a copy of a broadcaster's live stream via the HLS server architecture including a mother caching server and one or more child caching servers are at most less than one HLS file segment duration out of synchronization with each other; this phenomenon is referred to herein as “viewer segment concurrency.” Based on the viewer segment concurrency provided by the inventive HLS server architecture, respective viewers of a given broadcast may be out of synchronization with one another by less than approximately one or two seconds at most.”; Again see [0145] and [0156] different resolution copies may be provided to viewers such as a device, i.e., a second device, receiving a lower bitrate such as 240p).

Regarding claim 2, Azuolas discloses the method of claim 1, wherein generating the second video stream comprises encoding the medical imaging data for transmission over an internet protocol network (See Fig 1A and [0083] where the system including the broadcast /viewing servers where encoding/transcoding is described in the sections cited with respect to claim 1 are coupled over an Internet network).

Regarding claim 3, Azuolas discloses the method of claim 1, comprising receiving the medical imaging data at an encoding device, wherein the encoding device generates and concurrently transmits the first video stream and the second video stream (See [0155-0156]).

Regarding claim 9, Azuolas discloses the method of claim 1, and further discloses wherein the first video stream is generated by the imaging device and the second video stream is generated by a transcoder or the first video stream is generated by an encoding device and the second video stream is generated by a transcoder (See [0155-0156] encoding an incoming broadcast signal into different resolution copies as disclosed may read on encoding and transcoding).

Regarding claim 14, Azuolas further discloses the method of claim 1, wherein the first device comprises a first display and the second device comprises a second display (See [0002], [0007] [0077-0078] viewer client devices may include smartphones, smart television etc.).

Regarding claim 15, Azuolas further discloses the method of claim 1, wherein the first device and second device are configured to consume the first and/or second video stream (See [0002], [0007] [0077-0078] viewer client devices may include smartphones, smart television etc. ).

Regarding claim 16, Azuolas further discloses the method of claim 1, wherein the second device comprises a remote storage medium (See [0077] desktop computer, smartphone, laptop may be read as network connected remote storage mediums).

Regarding claim 18, Azuolas further discloses the method of claim 1, wherein the imaging data is generated during a medical procedure and the first and second video streams are transmitted during the medical procedure (See [0010][0026] where the event may be a medical procedure and see [0028] where the content is real time with respect to the multiple viewers).

Regarding claim 19, Azuolas further discloses the method of claim 1, wherein the first video stream comprises non-image data (See [0028] [0074] stream includes audio data).


Regarding claim 20, Azuolas further discloses the method of claim 19, wherein the non-image data comprises at least one of sensor data, overlays, user input and control signals, or audio data (See [0074] [0077-0078] audio data).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Azuolas et al. (US 2020/0162796) in view of Ju et al. (US 8,768,142).

Regarding claim 4, Azuolas discloses the method of claim 1, but does not explicitly disclose wherein the imaging device is configured to generate the first video stream and the second video stream.
Ju discloses that it was known to for an imaging device to simultaneously generate video in multiple resolutions (See Col 2 line 10-53).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Azuolas with the known methods of Ju predictably resulting in the imaging device is configured to generate the first video stream and the second video stream by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of helping problems with network bandwidth, transfer time and server storage space as suggested by Ju.

	

Claim 5-8 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Azuolas et al. (US 2020/0162796) in view of Swart et al. (2003/0028890).

Regarding claim 5, Azuolas discloses the method of claim 1, wherein the first video stream is generated by the imaging device and the second video stream is generated by an encoding device (See [0036] recording the broadcasters live stream to generate raw video;  [0155-0156] [0162] second stream generated by transcoding/encoding); but does not explicitly disclose the first video stream is generated by the imaging device.
Swart discloses that it was known to optionally format content at a video distribution aggregator for distribution (See [0053] where content received at the aggregator may be input to a formatter).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Azuolas with the known methods of Swart predictably resulting in providing access to the first content stream as received from a broadcasting client such that first video stream is generated by the imaging device which is the stream provided to a first device by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of reducing unnecessary processing.

	 

Regarding claim 6, Azuolas and Swart further disclose the method of claim 5, wherein the encoding device receives the first video stream and generates the second video stream based on the first video stream (See Swart [0053] where content formatting is based on the input video stream).


Regarding claim 7, Azuolos discloses the method of claim 1, but does not explicitly disclose wherein the first and second video streams are concurrently transmitted to a network switch.
Swart discloses that it was known to route content signals in a content aggregator system via one or more content routers(See Swart [0096] circuit switching devices etc. connecting subsystems in a video distribution headend).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Azuolos with the known methods of Swart predictably resulting in the first and second video streams are concurrently transmitted to a network switch by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of connecting subsystem and client devices as needed in a video distribution network as suggested by Swart.

	
Regarding claim 8, Azuolas discloses the method of claim 1, but does not expliclity disclose wherein the first and second video streams are concurrently transmitted over the same transmission line.
Swart discloses that it was known to use one or more physical connections between subsystems in a content distribution system (See Swart [0096]).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Azuolas with the known methods of Swart predictably resulting in the first and second video streams are concurrently transmitted over the same transmission line by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of accommodating the delivery of various content signals in a content distribution system as suggested by Swart.


Regarding claim 10, Azuolas discloses the method of claim 9, but does not explicitly disclose wherein the transcoder receives the first video stream and generates the second video stream based on the first video stream.
Swart discloses that it was known to optionally format content at a video distribution aggregator for distribution (See [0053] where content received at the aggregator may be input to a formatter).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Azuolas with the known methods of Swart predictably resulting providing access to the first content stream as received from a broadcasting client and therefore the transcoder receiving the first video stream and generates the second video stream based on the first video stream  by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of reducing unnecessary processing.

	

Regarding claim 11, Azuolas discloses the method of claim 9, but does not explicitly disclose wherein the first video stream is transmitted to a network switch and then to the transcoder.
Swart discloses that it was known to route content signals in a content aggregator system via one or more content routers to the various subsystems (See Swart [0096] circuit switching devices etc. connecting subsystems in a video distribution headend); and discloses that it was known to optionally format content at a video distribution aggregator for distribution (See [0053] where content received at the aggregator may be input to a formatter).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Azuolas with the known methods of Swart predictably resulting in the first video stream is transmitted to a network switch and then to the transcoder by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of accommodating the delivery of various content signals in a content distribution system as suggested by Swart.

Regarding claim 12, Azuolas discloses the method of claim 1, but does not explicitly disclose wherein the first video stream is transmitted within a first network and the second video stream is transmitted to a second network.
Swart discloses that it was known to transmit content from a video distribution system via a plurality of networks (See Fig 16 and [0112]).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Azuolas with the known methods of Swart predictably resulting in the first video stream is transmitted within a first network and the second video stream is transmitted to a second network by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of providing content via a variety of networks and their corresponding devices as suggested by Swart.

	
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Azuolas et al. (US 2020/0162796) in view of Kellerman et al. (US 2004/0117786).

Regarding claim 13, Azuolas discloses the method of claim 1, but does not explicitly disclose wherein the first device is in a first room in which the medical imaging data is generated and the second device is in a second room different than the first room.
Kellerman discloses that it was known to access uploaded media content from a first device in a first premises and a second device in a second premises (See Fig 4 and [0062-0064]).

Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Azuolas with the known methods of Kellerman predictably resulting in the first device is in a first room in which the medical imaging data is generated and the second device is in a second room different than the first room by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of allowing viewers to consume media content at their respective locations as suggested by Kellerman.

	
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Azuolas et al. (US 2020/0162796) in view of Shiota (US 2020/0382823).

Regarding claim 17, Azuolas discloses the method of claim 1, but does not explicitly disclose wherein the imaging data comprises endoscopic imaging data.
Shiota discloses that it was known to stream imaging data for an endoscopic surgery system (See [0120-0123], [0041-0048]).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Azuolas with the known methods of Shiota predictably resulting in the imaging data comprises endoscopic imaging data by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of providing remote viewing of an operating procedure as suggested by Shiota.


Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Azuolas et al. (US 2020/0162796) in view of Joliveau et al. (US 10,277,928).

	
Regarding claim 21, Azuolas discloses the method of claim 1, but does not disclose wherein the second bitrate is at most 100 megabits per second.
Joliveau discloses that it was known to access video streams at 5mpbs (See Col 2 line 10-55).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Azoulas with the known methods of Joliveau predictably resulting in the second bitrate is at most 100 megabits per second by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of ensuring quality of server by providing bitrate at a sufficient level of megabits per second.

	
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Azuolas et al. (US 2020/0162796) in view of OH (US 2020/0014905).

Regarding claim 22, Azuolas discloses the method of claim 1, but does not explicitly disclose wherein the first bitrate is at least 1 gigabit per second.
OH discloses that it was known to provide content at resolutions requiring up to gigabits per second bitrates (See [0362]).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Azuolas with the known methods of Oh predictably resulting in the first bitrate is at least 1 gigabit per second by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of ensuring quality of server by providing bitrate at a sufficient level of megabits per second for higher resolution content streams.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Azuolas et al. (US 2020/0162796) in view of Swart et al. (2003/0028890) in view of Ju et al. (US 8,768,142).

Regarding claim 23, Azuolas discloses the method of claim 1, but does not explicitly disclose further comprising:
receiving the first video stream at a decoding device and transmitting the first video stream from the decoding device to the first device;
receiving a third video stream at the decoding device, wherein the third video stream comprises a third bitrate lower than the first bitrate; and
transmitting the third video stream for consumption by the first device.
Swart discloses that it was known to receive programming content from a remote source at a content aggregator and to decode the content and optionally reformat the content into various content formats (See [0067]).
Ju discloses that it was known to for an imaging device to simultaneously generate video in multiple resolutions (See Col 2 line 10-53).

Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Azuolas with the known methods of Swart predictably resulting in decoding first, second, third quality (See Azoulas [0126] providing multiple quality streams for access and Ju providing different quality streams from the image capture device) and decoding the streams at a content aggregator for distribution (see receiving remote content by Swart and decoding as cited above) by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The result resulting combination causing receiving the first video stream at a decoding device and transmitting the first video stream from the decoding device to the first device; receiving a third video stream at the decoding device, wherein the third video stream comprises a third bitrate lower than the first bitrate; and transmitting the third video stream for consumption by the first device. The modification would have the benefit of accommodating the delivery of various content signals in a content distribution system as suggested by Swart.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO ALCON whose telephone number is (571)270-5668. The examiner can normally be reached Monday-Friday, 9:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FERNANDO . ALCON
Examiner
Art Unit 2425



/FERNANDO ALCON/Primary Examiner, Art Unit 2425